The Chancellor
decided that it was the duty of the sheriff, in such cases, to select and summon such jurors as he thought proper, and who were indifferent in relation to the matter; that the commissioners were only authorized to decide upon the validity of challenges to jurors so selected; and that it was irregular and improper for them to dictate to the sheriff what jurors should be summoned in the first instance. For this irregularity, the proceedings were ordered to be set aside ; and a new commission was directed to be issued.